Citation Nr: 1629856	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for bilateral flatfeet.

2.  Entitlement to service connection for bilateral flatfeet.

3.  Entitlement to service connection for a chronic psychiatric disability to include depression and sleepless nights.

4.  Entitlement to service connection for a chronic disability of the eyes, claimed as defective vision.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6.  Entitlement to service connection for bilateral varicose veins of the lower extremities.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for bilateral hand arthritis.

9.  Entitlement to service connection for chronic prostatis with prostate hypertrophy.

10.  Entitlement to service connection for hypogonadism.

11.  Whether a July 2012 reduction of the evaluation for right great toe hallux valgus from 10 percent to noncompensable was proper.

12.  Whether a July 2012 reduction of the evaluation for left great toe hallux valgus from 10 percent to noncompensable was proper.

13.  Entitlement to a disability rating in excess of 10 percent for hallux valgus of the right great toe prior to August 20, 2013.

14.  Entitlement to an a disability rating in excess of 10 percent for hallux valgus of the right great toe from August 20, 2013.

15.  Entitlement to a disability rating in excess of 10 percent for hallux valgus of the left great toe prior to August 20, 2013.

16.  Entitlement to a disability rating in excess of 10 percent for hallux valgus of the left great toe from August 20, 2013.

17.  Entitlement to a temporary total rating after October 1, 2009 under 38 C.F.R. § 4.30 for convalescence following surgery.

18.  Entitlement to an effective date prior to January 23, 2015 for the grant of a total disability rating based on individual unemployability (TDIU)



REPRESENTATION

Appellant represented by:	Douglas Sullivan, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1990.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2010 (flat feet), July 2012 (100 percent temporary total due to convalescence), and June 2014 (psychiatric disability, right ankle, hypogonadism and hallux valgus) and May 2015 (eye disability, peripheral neuropathy, bilateral hand arthritis and chronic prostatitis) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and St. Paul, Minnesota.  The RO in Atlanta, Georgia now has jurisdiction over the issues on appeal.

Of note, the June 2014 rating decision characterized the Veteran's right ankle claim as pertaining to whether new and material evidence had been submitted, however, as a June 2008 correspondence is interpreted as a notice of disagreement with an earlier April 2008 rating decision denying service connection for a right ankle disability, the issue is recharacterized so that it is considered on its merits.

Further, as will be discussed at greater length below, in April 2008, the RO denied the Veteran's claim for increased ratings for his hallux valgus and the Veteran submitted a notice of disagreement pursuant to that decision.  Thereafter, in September 2009, the RO granted a 10 percent disability rating for hallux valgus of each toe effective September 2009.  Then, in July 2012, on its own volition, the RO found clear and unmistakable error (CUE) in the September 2009 findings.  In so finding, the RO found that the Veteran had submitted a notice of disagreement with the April 2008 rating decision and thus the date of the Veteran's claim for an increased rating, March 22, 2007 was proper.  The RO additionally found CUE in the assignment of the 10 percent disability ratings and reduced the ratings back to noncompensable.  Thereafter, in August 2013, the Veteran requested a higher rating for his right and left great toe hallux valgus, and that appeal has been perfected.

The Board will consider the propriety of the July 2012 reduction for the Veteran's right and left great toe disability ratings below.  While the propriety of that reduction has not been considered by the RO, as the issue of entitlement to an increased rating for right and left great toe hallux valgus prior to August 20, 2013 is being remanded for consideration by the RO and as the Board finds that the reduction is improper, a favorable finding for the Veteran, the Veteran is not prejudiced by the Board's consideration on this matter.  Instead, the Board's consideration of the propriety of the reduction serves only to clarify the matters before the Board and before the RO on remand as pertaining to the increased rating claims.  

Moreover, as a notice of disagreement was filed with the April 2008 rating decision and the Veteran was not granted the benefits requested in full, a statement of the case should be completed so that the Veteran may perfect an appeal pertaining to that issue prior to his fully appealed claim in August 2013.  Thus, the issues have been recharacterized above to reflect the procedural history of the Veteran's claims.

In November 2015, the Veteran testified before a decision review officer (DRO) as pertaining to the Veteran's claims for entitlement to arthritis of the hands, a right ankle disability, bilateral varicose veins, prostatitis and hypogonadism.  

The Veteran testified before the undersigned Veterans Law Judge by way videoconference at the Atlanta, Georgia RO in April 2016.  During his hearing, the Veteran waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).

In an April 2016 correspondence, the Veteran, through his representative, noted that he wished to claim service connection for plantar fasciitis.  Moreover, during his April 2016 Board hearing, the Veteran indicated that he wished to reopen a claim for erectile dysfunction, originally denied in an August 2011 rating decision.  These issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for bilateral varicose veins, a right ankle disability, bilateral hand arthritis, chronic prostatis, hypogonadism, entitlement to increased ratings for the great right and left toes prior to August 20, 2013, entitlement to a temporary total rating after October 1, 2009 and entitlement to a TDIU prior to January 23, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his April 2016 Board hearing, the Veteran requested that the appeals for entitlement to service connection for psychiatric, eye, and peripheral neuropathy disabilities be withdrawn.

2.  In an unappealed December 1993 RO decision, service connection for bilateral flatfeet was denied.  

3.  New evidence received since the December 1993 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for bilateral flatfeet.

4.  The Veteran's bilateral flatfeet had its onset during active duty service.

5.  The RO's July 2012 rating decision, which reduced the Veteran's service-connected right great toe hallux valgus from 10 percent to noncompensable, was made without adequate consideration of pertinent laws and regulations.

6.  The RO's July 2012 rating decision, which reduced the Veteran's service-connected left great toe hallux valgus from 10 percent to noncompensable, was made without adequate consideration of pertinent laws and regulations.

7.  The Veteran's left toe hallux valgus is manifested by pain and limited motion, a moderately severe disability is not shown.  

8.  The Veteran's right toe hallux valgus is manifested by pain, limited motion and arthritis, a moderately severe disability is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of entitlement to service connection for a psychiatric disability, a disability of the eyes, and peripheral neuropathy of the bilateral upper extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The unappealed December 1993 rating decision which denied service connection for bilateral flatfeet is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2015).
 
3.  Evidence received since the December 1993 RO decision that denied entitlement to service connection for bilateral flatfeet is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

4.  The criteria for service connection for bilateral flatfeet have been met.  38 U.S.C.A. § 1101, 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The July 2012 rating decision which reduced the Veteran's service-connected left great toe hallux valgus from 10 percent to noncompensable, was improper and the 10 percent disability evaluation is restored.  38 C.F.R. §§ 3.105, 3.344 (2015).

6.  The July 2012 rating decision which reduced the Veteran's service-connected right great toe hallux valgus from 10 percent to noncompensable, was improper and the 10 percent disability evaluation is restored.  38 C.F.R. §§ 3.105, 3.344 (2015).

7.  From August 20, 2013, the criteria for a rating in excess of 10 percent disabling for right great toe hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DC) 5280, 5284 (2015).

8.  From August 20, 2013, the criteria for a rating in excess of 10 percent disabling for left great toe hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DC) 5280, 5281, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at his April2016 videoconference hearing, the Veteran asked to withdraw his service connection claims for a psychiatric, eye and peripheral neuropathy disabilities and, hence, there remain no allegations of errors of fact or law for appellate consideration of those issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in September 2009, January 2010 and July 2012. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service treatment records as well as VA, other federal, and private treatment records.  Additionally, the Veteran was provided proper VA examinations and medical opinions in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

III.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
	
If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2015); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral flatfeet was denied in December 1993.  At the time of the prior rating decision for bilateral flatfeet, the record included service treatment records, a VA examination report from September 1990, reports of treatment from the U.S. Army Health Clinic, and a January 1992 private treatment record.  The evidence was reviewed and service connection for bilateral flatfeet was denied based on the fact that the Veteran was not shown bilateral flatfeet during service.

The Veteran did not appeal the December 1993 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015).

Evidence associated with the claims file since the RO's December 1993 denial includes additional treatment records, additional statements in support of the Veteran's claim and VA examinations dated in May 2013, July 2013, February 2015 and August 2015.  These examinations discussed the present state of the Veteran's flatfeet and the May 2013 VA examination specifically addressed whether the Veteran's bilateral flatfeet was related to service.  Additionally added to the claims file is a transcript of the Veteran's April February 2016 Board hearing testimony in which the Veteran reported foot pain since service and asserted that pes planus was shown during the Veteran's active service.

When considered with previous evidence of record, the Board finds the evidence added to the record since the December 1993 rating decision raises a reasonable possibility of substantiating the claims for service connection for hearing loss.  Specifically, the new evidence includes a medical opinion which discusses the Veteran's service and flatfoot and the Veteran's reports of continuous symptoms.  As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for bilateral flatfeet is addressed below.

IV.  Service Connection for Bilateral Flatfeet

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that service connection is warranted for bilateral flatfeet incurred during active duty service.  Affording the Veteran the benefit of the doubt, the Board agrees.

The Veteran satisfies the first threshold element of service connection, the existence of a present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran is shown to have diagnoses of pes planus in a September 2010 x-ray finding as well as in Compensation and Pension (C&P) examination reports dated in May 2013, June 2013, and February 2015.

Moreover, the Veteran a May 1987 service treatment note demonstrated a finding of "pes planus foot type."  Accordingly, an in-service incurrence of bilateral flatfoot is shown.  

Additionally, the Veteran has testified that he experienced flat foot symptoms since service, thus the Board finds that he meets the third threshold element of service connection, a causal relationship between the present disabilities and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The Board finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that a May 2013 VA examiner concluded that the Veteran's pes planus was not related to service due to the fact that the Veteran's service records do not show on going chronic treatment for pes planus, despite an occasional mention of longitudinal arch.  However, affording the Veteran the benefit of the doubt the evidence reasonably shows that the Veteran had flatfeet during the appeal period as a result of service and that there has been continuation of symptomatology since service.  

The Veteran's statements of having flatfeet since service, evidence of a current disability and evidence demonstrating a chronic condition thereafter leads the Board to determine that it is at least as likely as not that the Veteran's current bilateral flatfeet was incurred during active service and service connection for bilateral flatfeet is warranted.


V.  Hallux Valgus

Procedural Considerations

In March 2007, the Veteran requested an increase in his back and feet disability ratings.  At that time, service connection was in effect for a disability characterized as "residuals old healed fracture with degenerative changes, thoracic spine and unilateral hallux valgus, status post bunionectomy with degenerative changes" with a 10 percent rating, effective June 1, 1990.  In an April 2008 rating decision, the Veteran's claim for increased ratings pertaining to those issues was denied and the Veteran filed a timely notice of disagreement in June 2008.  

In September 2009, the RO granted separate 10 percent disability ratings for the Veteran's great toe disabilities, effective September 3, 2009.  

Thereafter, in July 2012, the RO found clear and unmistakable error (CUE) with several of the findings made in September 2009.  Specifically, the RO found that the assignment of 10 percent disability ratings was in error, and that a noncompensable rating was proper for hallux valgus of each of Veteran's great toes.  The RO additionally found that an effective date of March 22, 2007 was proper due to the fact that the Veteran's March 2007 claim for an increased rating was still on appeal.  The RO noted that the reduction was made without providing the Veteran further notice as the reduction would not result in a decrease in the Veteran's overall combined disability rating.  Finally, in the same rating decision, the RO granted a temporary 100 percent disability rating due to convalescence for the period between August 6, and October 1, 2009 and granted service connection for degenerative arthritis of the right and left knee, with a 10 percent rating for each knee, effective March 22, 2007.  

The Board is in agreement that service connection for separate ratings for hallux valgus should be in effect from March 22, 2007, the date of the Veteran's claim for an increased rating for hallux valgus, and the Veteran is not shown to disagree with  that effective date.  As for the CUE findings in July 2012, because this decision was effectively a reduction of the Veteran's disability ratings, the Board will consider the propriety of that reduction.  This is considered below.  

As the Veteran submitted a timely notice of disagreement with the April 2008 denial of an increased rating and neither the September 2009 nor the July 2012 rating decision granted the benefits sought in full, the issue must be considered in a statement of the case.  Thus the issue of whether an increased rating is warranted prior to August 20, 2013 is not yet on appeal before the Board.  That issue is discussed at greater length below in the Remand section of this decision.  

Finally, because the Veteran requested an increased rating again in an August 2013 claim and that claim was properly adjudicated and appealed to the Board, the Board may address the issue of whether higher disability ratings are warranted from August 20, 2013, but not before that time.

Rating Reductions

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio (null and void).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e)(2015).

Under 38 C.F.R. § 3.105(e), prior to implementing a rating reduction, the agency of original jurisdiction (AO) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefor, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  

As discussed above, in July 2012, the RO found clear and unmistakable error in the September 2009 rating decision's award of 10 percent disability ratings for his right and left great toe hallux valgus.  In the July 2012 decision, the RO noted that procedures pertaining to reductions need not be taken because the Veteran's overall combined evaluation would not be changed.  The Board finds that this determination was made in error.  

Significantly, the Veteran's overall disability rating remained the same following the July 2012 reduction because the RO granted service connection for two wholly separate disabilities, assigning 10 percent disability ratings for right and left knee disabilities, effective March 22, 2007.  However, had the RO not reduced the Veteran's hallux valgus disability ratings to noncompensable and had only granted service connection for his knees at that time, the Veteran's combined disability rating would have been 40, rather than 30, percent.  Thus, the Board finds that the Veteran's overall disability rating was reduced by the July 2012 finding of CUE.  

As such, the RO's failure to properly inform the Veteran of the proposed reduction renders it improper.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reductions for the Veteran's right and left toe hallux valgus from 10 percent to non-compensable void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992). 

Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in this case.  Accordingly, the previously assigned 10 percent rating for the right and left toe hallux valgus is restored as of July 11, 2012, the date of reduction.  The appeal is allowed to that extent.

Increased Ratings for Hallux Valgus from August 20, 2013

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Initially, the Board notes that there are multiple diagnostic codes under the Schedule for rating foot disabilities.  The Veteran is currently rated under Diagnostic Code 5280 for hallux valgus, rated at noncompensable.  

Under Diagnostic Code 5280, hallux valgus warrants a 10 percent disability rating where there is an operation with resection of the metatarsal head or severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under Diagnostic Code 5281, severe hallux rigidus is rated under the Diagnostic Code for severe hallux valgus. 38 C.F.R. § 4.71a, Diagnostic Code 5281.  

Under Diagnostic Code 5284, foot injuries warrant 10 percent rating when they are moderate in degree, 20 percent when they are moderately severe in degree, a 30 percent rating when they are severe in degree, and a 40 percent rating with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015). 

Because Diagnostic Code 5284 could contemplate limitation of motion, additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2015).

In a correspondence received on August 20, 2013, the Veteran stated that he wished to make a claim for an increased rating for his bilateral great toe disabilities.  

An August 2013 VA medical center treatment note included an x-ray demonstrating intact well-seated screws in the left toe post operation.  There was complete fusion across the joint and the subtalar joint was well approximated.  There was no acute fracture or subluxation identified.  The impression was stable postsurgical appearance status post arthrodesis of the first metatarsophalangeal (MTP) joint.  In another August 2013 treatment note the Veteran reported pain in both feet in the area of his bunions, he reported pain on an 8 out of 10 level.  

A February 2014 private treatment note reported pain and stiffness in the big toe joints, the Veteran described his symptoms as moderate to severe.  

In a July 2014 private treatment note the Veteran is shown to report numbness in the left big toe.  An assessment of painful hallux valgus of the right foot was noted, hallux rigidus with problematic hardware was noted in the left great toe.  

At a February 2015 VA examination the Veteran was found to have bilateral hallux valgus.  On examination hallux valgus was found to be of a mild or moderate severity bilaterally.  The examiner did not find that the Veteran's function was equivalent to the amputation of the great toe due to hallux valgus or rigidus.  It was noted that the Veteran's left great toe's diagnosis had changed to hallux rigidus.  The left great toe had little movement actively and passively.  The Veteran described pain and stiffness as well as difficulty walking and bearing weight.  Contributing factors of disability associated with limitation of motion were described as difficulty with weight bearing, standing and walking.  

At his April 2016 videoconference hearing, the Veteran asserted that his hallux valgus should be rated under diagnostic code 5284 due to the extent of the Veteran's pain, and the complicated medical picture demonstrated by his toe conditions.  

Of note, as the September 2009 increased rating was restored, the Board must now determine whether a disability rating in excess of 10 percent is warranted.  Given the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted.

The evidence of record for the appeal period demonstrates no resection to the metatarsal head or hallux valgus equivalent to amputation of the left great toe.  
The evidence includes regular complaints of severe pain as well as stiffness and, in the case of the Veteran's left toe, very limited range of motion.  The Veteran's symptoms and complaints have been considered and with this in mind as well as the findings above, the overwhelming evidence describes the Veteran's right and left great toe disabilities as mild to moderate overall, this is confirmed by the findings of the February 2015 VA examiner.  The Veteran's symptoms include pain, limited motion and stiffness.  When considering all of the applicable disability ratings and the Veteran's pain, a 10 percent disability rating is most appropriate.  


ORDER

The appeal of entitlement to service connection for a chronic psychiatric disability to include depression and sleepless nights is dismissed.  

The appeal of entitlement to service connection for a chronic disability of the eyes, claimed as defective vision is dismissed.

The appeal of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.

New and material evidence has been submitted to reopen a claim for service connection for bilateral flatfoot.

Service connection for bilateral flatfoot is granted.

A disability evaluation of 10 percent for the Veteran's right great toe hallux valgus disability is restored effective July 11, 2012, the date of the reduction.

A disability evaluation of 10 percent for the Veteran's left great toe hallux valgus disability is restored, effective July 11, 2012, the date of the reduction.

A disability rating in excess of 10 percent for hallux valgus of the right great toe from August 20, 2013 is denied.

A disability rating in excess of 10 percent for hallux valgus of the left great toe from August 20, 2013 is denied.


REMAND

Service Connection for Varicose Veins, a Right Ankle Disability, Bilateral Hand Arthritis, a Chronic Prostate Disability and Hypogonadism

During his April 2016 hearing, the Veteran reported that he first noted varicose veins on his right leg around 1987 during service.  He described having had surgeries in 1996 and 2014 for varicose veins and that he associated these symptoms with service in that he had to carry a lot of heavy equipment and wear boots as a drill sergeant.  

The Veteran's service treatment records include a November 1988 finding of a right leg varicose vein in the calf.  Post service treatment records a July 2008 private treatment note which demonstrates varicose veins in the right leg to include the Veteran's report that he had surgery on veins in the right leg in 1993.  A November 1996 private treatment note includes a description of a several year history of progressively worsening right leg venous varicosities.  A May 2014 private treatment note demonstrates that the Veteran had a radiofrequency ablation of the right greater saphenous vein.  

The Veteran contends that he has had right ankle injury since service due to constant boot wearing in service and trauma to his ankles.  Service treatment records demonstrate that the Veteran reported right ankle pain for five days.  Thereafter, the Veteran's post-service treatment records include a February 2011 complaint of bilateral ankle pain which was worse in the rain and cold and with prolonged walking on concrete.  The Veteran was afforded a VA examination in October 2014.  In that examination report, the VA examiner found that it was less likely than not that the Veteran's right ankle disability was related to service , stating that there was insufficient evidence to originate the ankle strain to the Veteran's military service.  The VA examiner did not address the Veteran's claim that he has experienced right ankle pain since service.

Turning to the Veteran's claim for service connection for bilateral hand arthritis, the Veteran contends that he has right hand arthritis due to service.  Post-service treatment records include a July 1990 examination in which the Veteran reported tingling in his hands.  No etiology opinion was provided.  Thereafter, post treatment notes include multiple diagnoses of hand arthritis beginning in May 2012.  

Finally, the Veteran contends that he has a chronic prostate disability and hypogonadism due to his service.  The Veteran explained during his April 2016 videoconference hearing is that when he was in the military in Germany he could not drink the water and thus had to drink a lot of soda and that he contributed to his prostate symptoms.  The Veteran explained that during service, in September 1989 the Veteran reported abdominal pain, increased urination and a lump in the groin which he attributed to service.  The claims file includes a March 2011 VA examination in which the VA examiner, a physician at an orthopedic and spine center, stated that a prostate condition was not related to in-service penile conditions of a varicocele and herpes finding and that erectile dysfunction was related to hypogonadism.  The examiner did not discuss whether the Veteran's prostate symptoms or hypogonadism were related to other findings in service discussed above.

Because the Veteran has offered credible evidence suggesting a relationship between his in service symptoms and present varicose veins he should be afforded VA examinations addressing this issue.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.159(c)(4).  Moreover, for the reasons addressed above the examinations for the Veteran's hand, right ankle, prostatitis and hypogonadism disabilities are inadequate and new examinations must be scheduled.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.


Increased Rating and Temporary Total 

Turning to the issues of entitlement to a disability rating in excess of 10 percent prior to August 20, 2013 and for a temporary total rating after October 1, 2009 rating prior to August 20, 2013, according to 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by the timely filing of a Notice of Disagreement (NOD) and, after receipt of a statement of the case (SOC), completed by timely filing of a Substantive Appeal (VA Form 9/equivalent statement).  38 C.F.R. § 20.200 (2015).  In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of an SOC), and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

In this case, despite the fact that the Veteran filed a notice of disagreement with an April 2008 rating decision denying an increased rating for hallux valgus, and filed a statement construed as a notice of disagreement with the July 2012 assignment of a temporary total disability rating from August 6, 2009 to October 1, 2009, no statement of the case was issued.  

Thus, the Veteran is entitled to an SOC and opportunity, in response to the SOC, to also file a timely Substantive Appeal (VA Form 9/equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board.  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

TDIU and Extraschedular Considerations

In an April 2016 correspondence, the Veteran, through his representative, stated that he disagreed with the January 23, 2015 effective date assigned for his total disability based on unemployability.  

A claim for TDIU may be inferred as part of a claim for increased ratings under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given that the Veteran's increased rating claims began long before the January 23, 2015 effective date and the Veteran's regular statements regarding his disabilities and his ability to work, the Board finds an inferred claim for TDIU has been raised throughout the period on appeal.  This issue is remanded for any additional development necessary following the completion of the development mandated above.  

Finally, the Board notes it is deferring adjudication of the issue of entitlement to a higher rating for the Veteran's hallux valgus on an extraschedular basis as development for the TDIU issue being remanded might impact the Veteran's eligibility for higher ratings on an extraschedular basis.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by the appropriate VA examiners to determine the etiology of his varicose vein, right ankle, bilateral hand, prostate, and hypogonadism disabilities.  The claims file must be made available to the examiner for review. 

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current varicose vein, right ankle, bilateral hand, prostate, and hypogonadism disabilities are related to active service. 

Each examiner must provide an opinion based on the facts of the Veteran's specific case and consider the theories presented by the Veteran.  The examiners must consider the Veteran's lay statements concerning symptoms he experienced and cannot discount these statements solely because of lack of corroborating treatment records. 

The examination reports must include a complete rationale for all opinions expressed.

2.  Then, provide the Veteran and his representative an appropriate SOC addressing the issues of entitlement to a disability rating in excess of 10 percent for the service-connected right and left great toe hallux valgus prior to August 20, 2013, and for entitlement to a temporary total disability rating for convalescence after October 1, 2009.  

Advise the Veteran and his representative of the time limit for filing a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC, also that, in order for the Board to have jurisdiction to further consider this additional claim, they generally must complete this additional step to perfect the appeal of this additional claim, absent some exception of the type contemplated by Percy v. Shinseki, 23 Vet. App. 37 (2009).  If they timely perfect an appeal of this additional claim, it should be returned to the Board for further appellate consideration.

3.  Then, readjudicate the appeals considering all evidence of record to include the issues of entitlement to a TDIU prior to January 23, 2015 and entitlement to an extraschedular rating for right and/or left toe hallux valgus.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


